In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00200-CV
     ___________________________

        IN THE MATTER OF T.L.



  On Appeal from the 323rd District Court
          Tarrant County, Texas
      Trial Court No. 323-110598-19


  Before Gabriel, Kerr, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                   I. INTRODUCTION

       This is an appeal from the juvenile court’s order transferring appellant T.L.

(Tom)1 to an appropriate district court or criminal district court (criminal court) to be

tried as an adult.2 In a single issue, Tom argues that the juvenile court’s decision to

transfer him to a criminal court was an abuse of discretion. We disagree and will

affirm the juvenile court’s transfer order.

                                   II. BACKGROUND

       The evidence presented at the May 29, 2019 transfer hearing consisted of

testimony from several witnesses and multiple documentary and media exhibits. The

evidence developed during the hearing revealed the following facts.

A.     Factual Background

       On September 3, 2018, Detective Daniel Koplin of the Fort Worth Police

Department began investigating a robbery at a grocery store. Between September 3,

2018 and September 23, 2018, a total of nine robberies involving fifteen victims were

committed at seven Fort Worth locations.

     Throughout this opinion, we use aliases to refer to minors and their family
       1

members. See Tex. R. App. P. 9.8(c)(2).
       2
        The proceeding to declare a juvenile a delinquent under sections 54.03 and
54.04, and the proceeding to waive jurisdiction and to certify a juvenile as an adult for
criminal prosecution under section 54.02, are separate and distinct proceedings. See
Tex. Fam. Code Ann. §§ 54.02, 54.03, 54.04; Grayless v. State, 567 S.W.2d 216, 219
(Tex. Crim. App. 1978).

                                              2
      Although some of the robbers attempted to conceal their identities, the

surveillance video recordings and witness descriptions indicated that the perpetrators

of the nine robberies were young individuals of Asian descent. The recordings also

showed that the perpetrators of the nine robberies appeared to be the same four or

five individuals based on their height, weight, and clothing and revealed the guns used

and backpacks carried during the commission of the robberies.

      The robberies appeared to be preplanned and occurred quickly—in a matter of

minutes. The robbers were very well-organized, with each seeming to know his exact

role. Koplin explained that many convenience stores have a lock in the counter area

that the store clerk can activate to prevent the exterior door from opening, and it

appeared that the robbers understood this. One robber would open and hold the

door to allow two to three others to enter the store with weapons—a gun and a BB

gun—and would not allow the door to close during the robbery. Displaying or

pointing one or both guns, the robbers would go directly to the store clerks and force

them to attempt to remove money out of the cash register. During some robberies,

there were as many as four victims, and one of the robbers stole a gold necklace from

a store employee during the first robbery. One of the robbers awaited the others in a

getaway vehicle located nearby but away from the front of the store. It appeared that

the same vehicle was always used. During the last robbery, one of the robbers—not

Tom—shot victim Bobby Weeks.


                                          3
      Officers observed that on one surveillance video, two robbers were seen

entering the store without any type of mask.          After learning that a significant

population of persons of Asian descent lived in a particular apartment complex near

the robberies, detectives showed still images of the unmasked robbers to the

apartment complex’s employees. One employee identified a juvenile resident as one

of the robbers. Officers spoke with that juvenile at his school, and he implicated

Tom as also being involved in the robberies and advised that Tom probably had the

guns. Tom also lived in the apartment complex.

      Koplin conducted a noncustodial interview of Tom at his school. Tom initially

denied any involvement in the robberies, but he eventually admitted that he had held

the door during the first robbery at a Texaco, had wielded the BB gun in another

instance, and on September 23, 2018—the last robbery date—had driven to one of

the robbery locations and had been the getaway driver after the shooting. He was also

implicated by other suspects for his role in the robberies.

      Detectives obtained search warrants for several locations, including Tom’s

apartment. During the search of Tom’s apartment, officers found items that were

consistent with those seen on the surveillance videos—clothing (including the hoodie

and shoes that Tom wore during some of the offenses), masks, and backpacks. One

of the two backpacks found in Tom’s bedroom closet contained a 9mm

semiautomatic pistol, and the other backpack contained a long-barrel BB gun. These

guns also appeared to match the guns that were seen on the surveillance videos.
                                            4
      After conducting other interviews and observing the surveillance videos,

officers determined that Tom had held the door during the first robbery, had held the

BB gun during several robberies, and in one of the robberies, had wielded the 9mm

semiautomatic pistol—“the real gun.” The relevant information for each offense as it

relates to Tom is as follows:

      (1)    Date: September 3, 2018
             Business: Texaco
             Location: 5324 Trail Lake Drive
             Victims: Robert Moreland and Kapugamage Wickremaratne
             Property: cash, cigars, tobacco products, gold necklace
             Role: held door

      (2)    Date: September 9, 2018
             Business: Ark Grocery
             Location: 1211 Seminary Drive
             Victim: Jesus Aguiniga-Arroyo
             Property: $2,500, cigarettes, beer, sweet tea
             Role: wielded BB gun

      (3)    Date: September 9, 2018
             Business: 7-Eleven
             Location: 5300 Sycamore School Road
             Victim: Phillip Darden
             Property: $250 cash and Darden’s wallet
             Role: wielded BB gun

      (4)    Date: September 13, 2018
             Business: Quick Way
             Location: 5375 Granbury Road
             Victims: Gagan Budhathoki and Tesfahun Anbessie
             Property: cash
             Role: wielded handgun

      (5)    Date: September 16, 2018
             Business: JW Food Store
             Location: 5001 East Berry Street
                                           5
            Victims: Mary Dudley and Roger Carter
            Property: cash and Carter’s wallet
            Role: participant

      (6)   Date: September 17, 2018
            Business: QuickTrip
            Location: 5101 Granbury Road
            Victims: Rodolfo Martinez, Tristan White, and Virginia Ramos
            Property: cash
            Role: wielded BB gun

      (7)   Date: September 19, 2018
            Business: Number One Food Store
            Location: 5356 Wedgmont Circle North
            Victim: Surya Pun
            Property: cash and tobacco products
            Role: wielded BB gun

      (8)   Date: September 23, 2018
            Business: Texaco
            Location: 5324 Trail Lake Drive
            Victims: Robert Moreland and Kapugamage Wickremaratne
            Property: cash
            Role: driver

      (9)   Date: September 23, 2018
            Business: Ark Grocery
            Location: 1211 West Seminary Drive
            Victims: Chiran Rayamajhi, Bobby Weeks (shot during robbery), Andrew
            Lomba, Rosa Sanchez
            Property: not specified
            Role: driver

B.    Procedural History

      The State filed a petition in the juvenile court stating in eighteen paragraphs

that Tom had committed the offense of aggravated robbery as alleged therein on

September 3, 9, 13, 16, 17, 19, and 23, 2018, when he was fifteen years old and

                                         6
requested that the court waive its exclusive jurisdiction and transfer the cause to a

criminal court so Tom could be tried as an adult in criminal proceedings. See Tex.

Family Code Ann. § 54.02(a). Following a hearing, the juvenile court signed a waiver

of jurisdiction and order transferring Tom to a criminal court. Tom now appeals the

transfer order. See id. § 56.01(c)(1)(A) (permitting immediate appeal from an order

transferring a juvenile for prosecution as an adult).

                                     III. DISCUSSION

A.     Applicable Law

       The juvenile courts have exclusive original jurisdiction over all proceedings

involving persons accused of committing a felony offense between their tenth and

seventeenth birthdays.       See id. §§ 51.02(2), 51.03(a)(1), 51.04(a); Moon v. State,

451 S.W.3d 28, 37–38 (Tex. Crim. App. 2014). In certain situations, however, a

juvenile court has discretion to waive that jurisdiction and transfer child felony

offenders to a criminal court for criminal proceedings. See Tex. Fam. Code Ann.

§ 54.02(a); Moon, 451 S.W.3d at 38. As applicable to this case, a juvenile court may

exercise that discretion if it finds that

       (1) the child is alleged to have violated a penal law of the grade of felony;

       (2) the child was:

              (A) 14 years of age or older at the time [of the alleged offense], if
              the offense is a . . . felony of the first degree, and no adjudication
              hearing has been conducted concerning that offense; . . .


                                            7
             (B) . . . ; and

      (3) after a full investigation and a hearing, [it] determines that there is
      probable cause to believe that the child before the court committed the
      offense alleged and that because of the seriousness of the offense alleged
      or the background of the child the welfare of the community requires
      criminal proceedings.

Tex. Fam. Code Ann. § 54.02(a); Moon, 451 S.W.3d at 38. In making these findings,

the juvenile court must consider, among other matters,

      (1) whether the alleged offense was against person or property, with
      greater weight in favor of transfer given to offenses against the person;

      (2) the sophistication and maturity of the child;

      (3) the record and previous history of the child; and

      (4) the prospects of adequate protection of the public and the likelihood
      of the rehabilitation of the child by use of procedures, services, and
      facilities currently available to the juvenile court.

Tex. Fam. Code Ann. § 54.02(f); Moon, 451 S.W.3d at 38. These are nonexclusive

factors that serve to facilitate the juvenile court’s balancing of the potential danger to

the public posed by the particular juvenile offender with his amenability to treatment.

Moon, 451 S.W.3d at 38. If the juvenile court waives jurisdiction, “it shall state

specifically in the order its reasons for waiver and certify its action, including the

written order and findings of the court, and shall transfer the person to [a criminal]

court for criminal proceedings . . . .” Tex. Fam. Code Ann. § 54.02(h).




                                            8
B.    Tom’s Issue

      In his sole issue, Tom complains that the juvenile court abused its discretion by

waiving its original jurisdiction and transferring his case to a criminal court. He

concedes that the court made proper findings under the Texas Family Code and the

holding in Moon and does not dispute that the State satisfied its burden of proving that

probable cause existed to issue an arrest “affidavit.” See Moon, 451 S.W.3d at 38.

However, Tom contends that the juvenile court should have retained jurisdiction

because the evidence established the existence of sufficient safeguards for the public

and because “a very high probability” existed for his rehabilitation by use of

procedures, services, and facilities available to or through the juvenile court. Tom

also asserts that the juvenile court was required to balance the probable cause findings

with “other factors” set out in the Family Code in determining whether it should

waive its original jurisdiction. See Tex. Fam. Code Ann. § 54.02(f).

C.    Standard of Review

      In evaluating a juvenile court’s decision to waive its jurisdiction under Section

54.02(a), we first review the juvenile court’s specific findings of fact regarding the

Section 54.02(f) factors under “traditional sufficiency of the evidence review.”3 See


      3
        Because juvenile transfer cases are reviewed under the civil standards of review
for legal and factual sufficiency, and because the State’s burden in a juvenile transfer
proceeding is by a preponderance of the evidence, see Moon, 451 S.W.3d at 40, 45–47,
when reviewing an assertion that the evidence is factually insufficient to support a
finding under section 54.02(f), we set aside the finding only if, after considering and
weighing all of the evidence in the record pertinent to that finding, we determine that
                                            9
Moon, 451 S.W.3d at 47. In this context, our sufficiency review is limited to the facts

that the juvenile court expressly relied upon in its transfer order. Id. at 50.

       We then review the juvenile court’s ultimate waiver decision for an abuse of

discretion. Id. at 47. That is to say, in deciding whether the juvenile court erred to

conclude that the seriousness of the offense alleged or the background of the juvenile

or both called for criminal proceedings for the welfare of the community, we simply

ask, in light of our own analysis of the sufficiency of the evidence to support the

Section 54.02(f) factors and any other relevant evidence, whether the juvenile court

acted without reference to guiding rules or principles. Id. In other words, was the

juvenile court’s transfer decision essentially arbitrary, given the evidence upon which it

was based, or did it represent a reasonably principled application of the legislative

criteria? Id. In conducting our review, we bear in mind that not every Section

54.02(f) factor must weigh in favor of transfer to justify the juvenile court’s

discretionary decision to waive its jurisdiction. Id.

D.     Sufficiency Analysis

       In its transfer order, the juvenile court states that because of the seriousness of

the alleged offenses and Tom’s background, the welfare of the community required

the credible evidence supporting the finding is so weak, or so contrary to the
overwhelming weight of all the evidence, that the answer should be set aside and a
new trial ordered. Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986) (op. on
reh’g); Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986); Garza v. Alviar, 395 S.W.2d 821,
823 (Tex. 1965); see In re E.O., No. 02-18-00411-CV, 2019 WL 2293181, at *10 (Tex.
App.—Fort Worth May 30, 2019, no pet.) (mem. op.).

                                            10
criminal proceedings, and in making this determination, it considered the four factors

set forth in Section 54.02(f). Tex. Fam. Code Ann. § 54.02(f). The juvenile court also

announced at the hearing that it had considered the four factors in making its

determination. See id. We consider each factor in turn.

      1.     Offenses against a person

      Section 54.02(f)(1) requires the juvenile court to consider whether the alleged

offenses were against person or property. Id. § 54.02(f)(1). The juvenile court found

that the alleged offenses were committed against the person of another, and there was

probable cause to believe that Tom committed the offenses alleged in the petition.

Koplin testified regarding the nine aggravated robberies and identified Tom as a

participant in the commission of each alleged offense. Koplin also identified by name

fifteen persons against whom the alleged offenses were committed. Tom does not

contest these findings and concedes that the juvenile court correctly found the alleged

offenses were committed against a person.        We conclude that the findings are

supported by factually sufficient evidence.

      2.     Tom’s sophistication and maturity

      Section 54.02(f)(2) requires the juvenile court to consider the sophistication and

maturity of the child. Id. § 54.02(f)(2). The juvenile court found that Tom was

sixteen years old at the time the acts in the State’s petition were alleged to have




                                          11
occurred and is of sufficient sophistication and maturity to be tried as an adult.4 In

support of its finding, the juvenile court noted:

      The psychologist who examined [Tom] concluded that, although he
      appears less sophisticated than his same aged peers, he is equally as
      mature as his same aged peers, and appears capable of understanding the
      legal implications surrounding a discretionary transfer motion and
      assisting his attorney in his defense. The facts of the offenses
      themselves weigh towards the sophistication and maturity of [Tom] and
      his companion actors to carry out a collaborative scheme. [Tom] and his
      companions committed multiple robberies of convenience stores over
      the course of three weeks, from September 3 to September 23, 2018.
      Prior to each robbery, [Tom] and his companions planned in advance
      what role each would play. In addition to being armed, the robbers
      donned masks and hoodies to conceal their identities, wore gloves, and
      brought backpacks to carry stolen money and property. [Tom] himself
      participated in these robberies in multiple roles, on one occasion
      standing at the door and holding it for others who wielded weapons,
      sometimes playing the role of the getaway driver, sometimes entering the
      store donning a hood or mask and wielding what appeared to be a gun
      but which may in fact have been a BB gun, and on one occasion
      displaying a real firearm. Moreover, it was [Tom’s] apartment where the
      police found both guns, clothing and masks that were worn during these
      robberies, and backpacks that were used to carry stolen property from
      the robbery locations.

      Two psychologists evaluated Tom and each issued a written psychological

evaluation that was admitted in evidence without objection at the certification hearing.

The initial evaluation recommended that consideration be given to Tom’s and his

caregiver’s linguistic and cultural barriers when providing services, that Tom

      4
        The juvenile court also found that Tom was seventeen years old at the time of
the certification hearing and that at the time the waiver and transfer order was signed,
he was seventeen years and six months old.

                                           12
participate in educational services, and if placed in the community, that Tom

participate in organized extracurricular activities such as part-time employment or

sports to associate with positive peers. Although the initial report did not specifically

address Tom’s sophistication and maturity, the subsequent psychological evaluation

specified in part:

       It is concluded that [Tom] is not a person with mental retardation or
       significant mental illness. He appears less sophisticated than but equally
       as mature as his same aged peers. He appears capable of understanding
       the legal implications surrounding a discretionary transfer motion and
       assisting his attorney in his defense. He appears at moderate risk to
       reoffend. [Tom] would benefit from services afforded through the
       juvenile justice system such as a well-structured and supervised
       environment.

       Koplin testified regarding the methods and gear used during the nine

aggravated robberies.    These included the interchangeable roles the participants

performed, the use of masks and hoodies to conceal their identities, backpacks to

retrieve stolen items and cash, and a BB gun and a real gun. Koplin testified that on

one or more occasions, Tom held a door, wore a hoodie and mask, wielded a gun or a

BB gun, and acted as a getaway driver. Koplin also stated that clothing, masks, guns,

and backpacks that matched those worn or used during the aggravated robberies were

located at Tom’s apartment.

       Tom does not challenge the juvenile court’s findings regarding his

sophistication and maturity and the manner in which he committed the alleged

offenses. Although the psychological evaluations indicate that Tom would benefit

                                           13
from services afforded through the juvenile justice system, the record contains

abundant evidence that supports the juvenile court’s finding regarding Tom’s

sophistication and maturity.      Considering the evidence under the appropriate

standard, we conclude the juvenile court’s findings related to Tom’s sophistication

and maturity are supported by factually sufficient evidence.

      3.     Tom’s record and previous history

       Section 54.02(f)(3) requires the juvenile court to consider the record and

previous history of the child. Id. § 54.02(f)(3). Frank Minikon supervised Tom while

he was in detention and testified that Tom was a pleasant resident, had demonstrated

a single instance of unacceptable behavior, had spent most of his time on level one—

the best level—after entering as others do on level two, had no violations, and had

done everything asked of him. Minikon confirmed that Tom had no previous referral

history to the department.

      At the certification hearing, the juvenile court stated, “I’m going to do this

having considered all four factors,” and explained to Tom,

      I understand you have no history with this Court. And it’s not – I have
      to check off all the boxes. They’re all just things I have to consider.
      Specifically, the reason for this transfer is going to be that I – there is –
      the severity and protection of the public and the likelihood of
      rehabilitation within the juvenile system.

             Even though the witness said that it’s possible for this to be a six
      to nine month [rehabilitation] program[,] because of how sophisticated
      this crime was, how much planning there was, how much organization,
      your attempts to plan it beforehand as well as your attempts to conceal
      things after hand – after the fact, the factors of even while you were
                                           14
      executing the crime, the organization that was involved is – to me not
      simply a juvenile matter where it’s a lack of, you know, kind of thought
      of consequences, but it was planned out where you were trying to hide
      what you were doing and get away with what you’re doing and after the
      fact you kept on continuing to do it. That’s what gives me the greatest
      concern on this.

      The record-and-previous-history factor is one of the nonexclusive factors that

serve to facilitate the juvenile court’s balancing of the potential danger to the public

posed by the particular juvenile offender with his amenability to treatment.          Id.

§ 54.02(f)(3); Moon, 451 S.W.3d at 38. In this instance, evidence of Tom’s record and

previous history, or lack thereof, is not a fact that the juvenile court expressly relied

upon in its transfer order, but it was a factor that the juvenile court considered in

making its determinations. Moon, 451 S.W.3d at 40, 49–50. Tom does not challenge

the juvenile court’s determinations in relation to the record-and-previous-history

factor, and because the juvenile court did not expressly rely upon Tom’s record and

previous history in its transfer order, it is not within the scope of our sufficiency

review on appeal.5


      5
        “[A] reviewing court should measure sufficiency of the evidence to support the
juvenile court’s stated reasons for transfer by considering the sufficiency of the
evidence to support the facts as they are expressly found by the juvenile court in its
[transfer] order. The appellate court should not be made to rummage through the
record for facts that the juvenile court might have found, given the evidence developed
at the transfer hearing, but did not include in its written transfer order. We therefore
hold that, in conducting a review of the sufficiency of the evidence to establish the
facts relevant to the Section 54.02(f) factors and any other relevant historical facts,
which are meant to inform the juvenile court’s discretion whether the seriousness of
the offense alleged or the background of the juvenile warrants transfer for the welfare
of the community, the appellate court must limit its sufficiency review to the facts that
                                            15
      4.     Protection of the public and likelihood of rehabilitation

      Section 54.02(f)(4) requires the juvenile court to consider the prospects of

adequate protection of the public and the likelihood of the rehabilitation of the child

by use of procedures, services, and facilities currently available to the juvenile court.

Id. § 54.02(f)(4). The juvenile court made findings regarding the protection of the

public and the likelihood of Tom’s rehabilitation. In its transfer order, the juvenile

court declared,

      As a result of all of the above, the Court finds that the likelihood of
      reasonable rehabilitation of [Tom] by the use of procedures, services,
      and facilities currently available to the Juvenile Court is low. Because of
      his present age of 17 years and 6 months, [Tom] could only receive
      service from the Juvenile Probation Department or the Texas Juvenile
      Justice Department for a maximum of 18 months.

      The Court, after considering all the testimony, diagnostic study, social
      evaluation, and full investigation, finds that it is contrary to the best
      interests of the public to retain jurisdiction.

      The Court finds that because of the seriousness of the alleged offenses
      and the background of [Tom], the welfare of the community requires
      criminal proceedings.

Tom challenges these findings.

      The juvenile court heard testimony from several witnesses and considered

documentary evidence relating to the prospects of adequate protection of the public

the juvenile court expressly relied upon, as required to be explicitly set out in the
juvenile transfer order under Section 54.02(h).” Moon, 451 S.W.3d 49–50. Section
54.02(h) provides in part, “If the juvenile court waives jurisdiction, it shall state
specifically in the order its reasons for waiver and certify its action, including the
written order and findings of the court[.]” Tex. Fam. Code Ann. § 54.02(h).

                                           16
and the likelihood of Tom’s rehabilitation by use of procedures, services, and facilities

currently available to the court.

              a.     Daniel Koplin’s Testimony

       In considering this factor, the juvenile court heard Koplin’s testimony

regarding the nine aggravated robberies committed over the course of twenty days

against fifteen victims, one of whom was shot, and Tom’s alleged involvement in

those offenses in a variety of roles. The court also admitted evidence showing that

the guns, some clothing, masks, and backpacks apparently used in the commission of

those offenses had been found in Tom’s apartment.

              b.     Kim Buck’s Testimony

       The court heard testimony from Tom’s witness, Kim Buck, a program

specialist for the Determinate Sentenced Offender Department at the Texas Juvenile

Justice Department (“TJJD”), a correctional system for juveniles in the state of Texas.

Buck explained that if Tom was sent to TJJD, he would not be able to complete his

minimum three-year period of confinement, which is based on the violent nature of

the alleged offenses, and he would be required to appear before the judge before his

nineteenth birthday for a determination regarding placement in the Texas Department

of Criminal Justice (“TDCJ”), the adult prison system in Texas. See Tex. Hum. Res.

Code Ann. § 245.051(c)(2) (providing that a child committed to the department under

a determinate sentence for conduct constituting a felony of the first degree may not

be released under supervision without approval of the juvenile court that entered the
                                            17
order of commitment unless the child has served at least three years). Buck also

explained that if Tom received a determinate sentence, he would be placed with TJJD

for approximately one and one-half years, and he would undergo a battery of tests to

determine his treatment needs and the location of his placement. If TJJD determined

Tom needed placement in the most intensive violent offender program, he would be

assigned to a specific dorm in a facility that is essentially a prison. That program

implements an intensive fourteen-hour schedule which could include housekeeping,

meals, school, individual counseling, group treatment and therapies, medication,

recreation, and showers. Buck noted that the adult prison system is less structured

than the correctional system of TJJD. Buck also noted that if a juvenile does not take

advantage of TJJD’s services and comply with requirements, and “if the evidence is

not in the best interest of the community, the welfare of the community,” a

recommendation would be made to the court that the person be transferred early, or

at age nineteen, to TDCJ.         Buck emphasized that TJJD is “about retaining the

juvenile[s] . . . if they’re willing to accept help[.] . . . [B]ut the juvenile has to be willing

to accept the help.”

       Under cross-examination, Buck admitted that there was “just barely” enough

time—due to Tom’s age—for Tom to complete an intensive TJJD program, which

typically is six to nine months long. Buck noted that the timeframe for Tom’s

successful completion of the program would be tight due to unknowns because the

program involves a closed group that starts and ends together, and if some group
                                               18
members are unmotivated, a delay in completion of the program will result. TJJD

could not keep Tom past the age of nineteen, and if he did not complete the program,

he would not be as ready as TJJD desired to assimilate back into society. Additionally

because of his age, Tom would not be able to complete the minimum three-year

period of confinement.

             c.    Chris Shahan’s Testimony

      At the hearing, Tom called witness Chris Shahan, the placement supervisor for

Tarrant County Juvenile Services (“TCJS”), to testify. Shahan attempts to place

juveniles in treatment centers throughout the United States. He explained that no

residential programs having contracts with TCJS were willing to accept Tom into their

programs based on existing concerns about the seriousness of his alleged offenses and

his inability—due to his age—to potentially complete a program. Four programs

located in Texas, Arizona, Michigan, and Iowa had denied Tom placement in their

facilities. Shahan confirmed that if Tom was adjudicated delinquent in the juvenile

system, he could be placed only in TJJD or on home probation.

             d.    Frank Minikon’s Testimony

      As we have noted, Tom’s detention supervisor, Minikon, testified that during

Tom’s six-month detention, he had been “outstanding.” Minikon remarked that Tom

had remained on level one for approximately 150 of more than 196 days under

Minikon’s supervision, with only one incidence of unacceptable behavior and a few

instances of acceptable behavior, and stated that Tom had no previous adjudications
                                          19
or referral history with the department.        Minikon reported that Tom had been

released into the community with an electronic monitor without violation and had

done all that was asked of him.

             e.     Donald Baker’s Study

      A written prediagnostic study prepared by Tom’s probation officer, Donald

Baker, was admitted in evidence without objection.6 In the study, Baker reported that

Tom, who was born in Thailand, had a history of violating his parents’ curfew but had

no reported history of running away or being “kicked out of the home.” Tom’s

parents reported that Tom passed his classes at school and had never been expelled or

suspended.

      An assessment indicated that Tom believes that school is “encouraging” and

that education is valuable. In his study, Baker noted that Tom had denied any gang

involvement, that Tom had no electronic monitor violations during probation, and

that the matter before the court represented Tom’s first delinquent referral to the

department. However, Baker stated that Tom had a “history of negative, delinquent

associations[,] . . . [and] would benefit from TCAP[7] if ordered to probation” for the




      6
       Baker did not testify at the hearing.
      7
        The acronym “TCAP” is not identified in the record but may refer to Tarrant
County Advocate Program. See In re C.C.B., No. 02-08-00379-CV, 2009 WL 2972912,
at *4 (Tex. App.—Fort Worth Sept. 17, 2009, no pet.) (mem. op.).

                                           20
purpose of addressing Tom’s lack of respect for property, admiration and emulation

of anti-social peers, and deficient skills in dealing with difficult situations.

              f.     Dr. Parnell Ryan’s Evaluation

       Dr. Parnell Ryan, a licensed psychologist, prepared a written psychological

evaluation of Tom in February 2019.8 Ryan’s written evaluation was admitted in

evidence without objection at the hearing.

       Ryan reported that Tom claimed to have been unaware that his friends were

going to commit a robbery until he was shown weapons and was told to hold the

door open on September 3, 2018, and he denied that he was a gang member or had

been present at or had participated in any other robberies. Tom indicated that he was

in trouble because of his friends, reported feeling guilty, and was worried that

“something bad” could happen. Tom also expressed pride in himself and indicated

that others think of him as a person who acts appropriately. Ryan reported that Tom

“seems to have the cognitive abilities to learn self-regulation and adaptive coping

skills; however, [Tom] presented himself as coping adequately with life difficulties and

perceives himself as a victim of circumstances rather than being introspective and

identifying motivations and perceptions which placed himself in risky situations.”

Ryan recommended that if placed in the community, Tom participate in organized

extracurricular activities. Ryan also recommended that Tom participate in educational


       8
        Ryan did not testify at the hearing.

                                               21
services to increase his academic functioning with consideration to be given to his

linguistic and cultural barriers when services are provided.

             g.     Dr. Monica Jeter’s Evaluation

      Dr. Monica Jeter, a licensed psychologist, prepared a subsequent written

psychological evaluation of Tom in May 2019.9 Jeter’s evaluation was admitted in

evidence without objection at the hearing.

      Jeter noted that the chronological notes, which included Ryan’s evaluation of

Tom, indicate that Tom was described as associating with some suspected gang

members and antisocial peers and that Tom’s school had called his home regarding

his failure to attend classes. Tom stated that he had no friends but also remarked that

when he follows his friends, whose names he said he barely knows, “they get [him] in

trouble.” Jeter reported that Tom denied membership in a gang or association with

gang members, denied a history of stealing, and “relayed no history of gaining

financially from engaging in illegal behavior.” Jeter also reported that when asked

about weapon ownership, Tom remarked, “I don’t own it. One of my friend’s got the

gun. I didn’t use it—gun we got caught with—my friend’s gun.” Tom reported to

Jeter that he had no prior juvenile justice system interaction and stated that his alleged

offense was “Robbery. They say I did a robbery. That’s it.” Regarding the alleged

offenses, Tom claimed that he was forced to hold the door; was told that if he stayed


      9
       Jeter did not testify at the hearing.

                                               22
in the car, he would be shot; and was sometimes made to leave his house under threat

of his family being hurt. He was also told not to inform his parents or family about

the offenses.

      Jeter observed that Tom was cooperative but appeared to have poor to fair

judgment and impulse control, lacked insight into his behavior, engaged in cognitive

distortion of excuses and victim stance, and used the primitive defense mechanisms of

denial and rationalization. Tom declared that the best thing for him is being told what

to do, that he will learn from his mistakes, that having responsibility is good, and that

working is a deterrent to getting in trouble.

      Tom completed a risk factor assessment. Tom’s high risk factors included

frequent association with criminal or antisocial peers, vulnerability due to

acculturation, and little or no involvement in prosocial activities and peer groups. His

moderate risk factors included “history of child maltreatment, parent/caregiver

criminality,” poor achievement at school, peer rejection, stress and poor coping, “risk

taking/impulsivity,” and “low empathy/remorse.” Tom was at low risk in many areas

including history of violence, history of nonviolent offending, early initiation of

violence, negative attitude, substance-use difficulties, anger management problems,

poor compliance and “low interest/commitment to school.” Tom’s protective factors

included positive attitude toward intervention and authority, strong commitment to

school, and resilient personality traits. His critical factors included peer delinquency,


                                            23
lack of prosocial involvement, and vulnerability due to acculturation. Tom indicated a

desire to be a productive adult who stays out of trouble.

      Jeter concluded that Tom appeared to be at moderate risk to reoffend and

stated that Tom “would benefit from services afforded through the juvenile justice

system such as a well-structured and supervised environment.”

      5.     Factually sufficient evidence and the juvenile court’s findings

      Although there was a recommendation that Tom would benefit from juvenile

justice services, and there is some evidence that Tom’s behavior in detention had been

outstanding and that he had no violations while on home monitoring, there was also

evidence that because of his age, Tom would possibly age out before he could

complete participation in beneficial programs and that he could not be placed in

contracted TJJD residential treatment facilities because of the nature of the aggravated

robberies in which he is alleged to have participated. There was also evidence that the

nine robberies were sophisticated, well-planned, and repeated over the course of three

weeks; that one of the fifteen victims was shot; that the robbers more often than not

attempted to conceal their identities; that clothing, masks, backpacks and guns

apparently used in the multitude of robberies were found in Tom’s apartment; that he

admitted—and denied—his involvement in the robberies; and that he participated in

the robberies by holding doors, wielding a gun and a BB gun, and acting as a driver.

      Considering the evidence under the appropriate standard of review, we

conclude the juvenile court’s findings regarding the prospects of adequate protection
                                          24
of the public and Tom’s likelihood of rehabilitation by use of procedures, services,

and facilities currently available to the juvenile court are supported by factually

sufficient evidence.

E.     No Abuse of Discretion

       Tom’s sole basis for his contention that the juvenile court abused its discretion

is that its findings under section 54.02(f)(4) were not supported by factually sufficient

evidence. See Tex. Fam. Code Ann. § 54.02(f)(4). The section 54.02(f) factors “are

nonexclusive factors that serve to facilitate the juvenile court’s balancing of the

potential danger to the public posed by the particular juvenile offender with his or her

amenability to treatment.” In re G.B., 524 S.W.3d 906, 914 (Tex. App.—Fort Worth

2017, no pet.). The family code does not require the juvenile court to find any

particular factor true, which leads us to conclude that these factors are merely

nonexclusive guides to assist the court in deciding if the reasons for transfer exist. In

re E.O., 2019 WL 2293181 at *10. Yet, as we explained above, we conclude that the

evidence relating to these challenged factors weighs in favor of the juvenile court’s

decision to transfer this case to criminal court.

       Additionally, the record shows that the juvenile court carefully considered all

the evidence before it and the Section 54.02(f) factors. See Tex. Fam. Code Ann.

§ 54.02(f)(4). It held an extensive hearing, which included testimony from witnesses

who were subject to cross-examination. The juvenile court also considered exhibits,

which included separate psychological evaluations of Tom. Given the evidence in the
                                            25
record and the specific findings of the juvenile court, we cannot conclude that the

juvenile court acted without reference to guiding rules or principles in its decision to

transfer the proceedings to criminal court. See Moon, 451 S.W.3d at 47. To the

contrary, that decision represented a reasonably principled application of the

legislative criteria. See id. We therefore conclude that the decision was not an abuse

of discretion and overrule Tom’s sole issue.

                                  IV. CONCLUSION

      Having overruled the sole issue on appeal, we affirm the juvenile court’s

transfer order.


                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Delivered: September 26, 2019




                                          26